EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 1, line 6, delete the term “the output port” and insert the term ---an output port of the bidirectional coupler--.  

In claim 1, line 16, before the term “output port” delete the word “an” and insert the word ---the--.  

In claim 9, line 27, before the term “output port” delete the word “an” and insert the word ---the--.  

	In claim 20, line 9, delete the term “the output port” and insert the term ---an output port of the bidirectional coupler--.  

In claim 20, line 19, before the term “output port” delete the word “an” and insert the word ---the--.  

Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

s 1-27 are allowed.

An examiner’s amendment appears above to rectify an issue related to antecedent basis in the independent claims.  The independent claims contained an issue wherein the output port of the bidirectional coupled was not introduced in such a way that it was unclear to the output port was the output port of the bidirectional amplifier or if it was referring to a different output port.  Based on a reading of the specification, the claims were amended to ensure that it is clear that the output port is definitively recited to be the output port of the bidirectional coupler.  If the examiner was incorrect in this analysis, an amendment filed before or with the payment of the issue fee will be entered if it clears up the previous issues related to antecedent basis.  

Obiya (US 2016/0269072) is believed to be the closest related prior art.  The reference teaches a bidirectional coupler placed in an impedance matching circuit.  The amplitude and phase of the forward and reflected transmission signal are determined.  However, the reference does not teach that determining an electrical transmission parameter from an input port of the bidirectional coupler to the forward coupled port; an electrical transmission parameter from the input port to the reverse coupled port; and an electrical transmission parameter from an output port of the bidirectional coupler to the reverse coupled port.

	Han (US 9,594,147), Okabe (US 10,361,473), Bonnet (US 2010/0019983), Andarawis (US 2011/0227585), Kang (US 2013/0257667), and Borodulin (US 2015/0293304) all teach directional coupler circuits used to detect the traveling waves of a transmission signal. However, none of the references teach determining an amplitude and a phase of an output reflected signal at the output port as a function of the following: the amplitude and the phase of the coupled forward signal coupled into the forward coupled port; the amplitude and the phase of the coupled reverse signal coupled into the reverse coupled port; an electrical transmission 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with determining an amplitude and a phase of an output reflected signal at the output port as a function of the following: the amplitude and the phase of the coupled forward signal coupled into the forward coupled port; the amplitude and the phase of the coupled reverse signal coupled into the reverse coupled port; an electrical transmission parameter from an input port of the bidirectional coupler to the forward coupled port; an electrical transmission parameter from the input port to the reverse coupled port; and an electrical transmission parameter from an output port of the bidirectional coupler to the reverse coupled port.

Claims 2-8 are allowable as they depend from claim 1, which is also allowable.

Claim 9 is allowable because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with determining an amplitude and a phase of an output reflected signal at the output port as a function of the following: the amplitude and the phase of the coupled forward signal coupled into the forward coupled port; the amplitude and the phase of the coupled reverse signal coupled into the reverse coupled port; an electrical transmission parameter from an input port of the bidirectional coupler to the forward coupled port; an electrical transmission parameter from the input port to 

Claims 10-19 are allowable as they depend from claim 9, which is also allowable.

Claim 20 is allowable because the prior art of record does not teach or fairly suggest a program product comprising a non-transitory readable medium comprising all the features as recited in the claims and in combination with determining an amplitude and a phase of an output reflected signal at the output port as a function of the following: the amplitude and the phase of the coupled forward signal coupled into the forward coupled port; the amplitude and the phase of the coupled reverse signal coupled into the reverse coupled port; an electrical transmission parameter from an input port of the bidirectional coupler to the forward coupled port; an electrical transmission parameter from the input port to the reverse coupled port; and an electrical transmission parameter from an output port of the bidirectional coupler to the reverse coupled port.

Claims 21-27 are allowable as they depend from claim 20, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839